Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose an apparatus comprising elements being configured as recited in claims. Specifically, none of the prior art teaches or fairly suggests the following limitations:
a switch driver comprising a third switch connected between the first node of the bootstrap capacitor and a control terminal of an analog switch; a fourth switch connected between the second node of the bootstrap capacitor and an input terminal of the analog switch; and a first body -switch connected between the input terminal and a body of the analog switch, as recited in claim 1.
a switch driver comprising third and fourth switches connected in series between the first node of the bootstrap capacitor and a control terminal of an analog switch: and fifth and sixth switches connected in series between the second node of the bootstrap capacitor and an input terminal of the analog switch, as recited in claim 9. And,
a switch driver comprising an analog switch; and a first body switch connected to a body and an input terminal of the analog switch wherein the switch driver is configured to supply a voltage charged in a bootstrap capacitor to an output node in response to operation of a second switch of the at least one bootstrap circuit, as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T LUU/Primary Examiner, Art Unit 2842